Citation Nr: 0915496	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued an evaluation of 20 
percent for the Veteran's service-connected right shoulder 
disability.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability causes a 
limitation of motion of his right arm at the shoulder level.

2.  The Veteran's right shoulder disability does not cause a 
limitation of motion of his right arm midway between the side 
and shoulder level.

3.  The Veteran's right shoulder disability does not cause a 
limitation of motion of his right arm to 25 degrees from his 
side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the Veteran's service-connected right shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.2, 
4.7, 4.71a, Diagnostic Code 5201 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
An October 2006 letter, provided to the Veteran before the 
February 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  VA notice letters of record are not compliant with 
the requirements of Vazquez-Flores, supra.

Here, the June 2008 VCAA notice letter of record is not 
compliant with the requirements of Vazquez-Flores, supra.  
Specifically, that letter provided the Veteran with the 
required notice cited  above, but did not include the 
information for rating disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the presumption of prejudice due to the content 
errors in VCAA notice for his increased rating claim has been 
rebutted, because a reasonable person could be expected to 
understand from the notice what was needed.  Specifically, a 
reasonable person should have known the criteria after 
receiving the June 2007 statement of the case, which provided 
the Veteran with a summary of the pertinent evidence as to 
his claim; a citation to the pertinent laws and regulations 
governing a higher rating for his claim, including the text 
of 38 C.F.R. § 4.71a, Diagnostic Code 5201; and a summary of 
the reasons and bases for the RO's decision to deny a higher 
rating for his disability.  Moreover, the Veteran was 
provided with VA examinations in October 2006 and June 2007 
in which a VA examiner measured the limitations of motion of 
the Veteran's arm caused by his service-connected right 
shoulder disability.  Consequently, even if the Veteran had 
been unaware of the requirement, the VA nonetheless provided 
the Veteran with the diagnostic tests necessary to obtain a 
higher rating, if applicable, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The RO also readjudicated the issue 
and provided the Veteran a supplemental statement of the case 
in September 2008.  Thus, the presumption of prejudice has 
been rebutted.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's VA treatment records and private treatment records 
have been obtained.  Additionally, the Veteran was provided 
with VA examinations for his right shoulder disability.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the arm at shoulder level warrants a 
20 percent disability rating.  Limitation of motion of the 
arm midway between the side and shoulder level warrants a 30 
percent disability rating for the major joint, and a 20 
percent disability rating for the minor joint.  Limitation of 
motion of the arm to 25 degrees from the side warrants a 40 
percent disability rating for the major joint, and a 30 
percent disability rating for the minor joint.

Normal shoulder motion, pursuant to 38 C.F.R. § 4.71, Plate 
1, is as follows: normal shoulder flexion is to 180 degrees; 
normal shoulder abduction is to 180 degrees; normal shoulder 
external rotation is to 90 degrees, and normal shoulder 
internal rotation is to 90 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202, malunion 
of the humerus, with moderate deformity of either the major 
or minor joint, results in a 20 percent rating.  Malunion of 
the humerus, with marked deformity of the major joint, 
results in a 30 percent rating.  Malunion of the humerus, 
with marked deformity of the minor joint, results in a 20 
percent rating.  Where there is recurrent dislocation of a 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level, of either the major or 
minor joint, a 20 percent rating applies.  Where there is 
recurrent dislocation of a scapulohumeral joint with frequent 
episodes and guarding of all arm movements, of the major 
joint, a 30 percent rating applies.  Where there is recurrent 
dislocation of a scapulohumeral joint with frequent episodes 
and guarding of all arm movements, of the minor joint, a 20 
percent rating applies.  Fibrous union of the humerus of the 
major joint warrants a 50 percent rating.  Fibrous union of 
the humerus of the minor joint warrants a 40 percent rating.  
Nonunion of the humerus (false flail joint) of the major 
joint warrants a 60 percent rating.  Nonunion of the humerus 
(false flail joint) of the minor joint warrants a 50 percent 
rating.  Loss of head of the humerus (flail shoulder) of the 
major joint warrants an 80 percent rating.  Loss of head of 
the humerus (flail shoulder) of the minor joint warrants a 70 
percent rating.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, a rating 
of 20 percent disabling is for application where there is 
dislocation of the clavicle or scapula.  A 20 percent rating 
is also for application where there is nonunion of the 
clavicle or scapula, with loose movement.

The Veteran was initially granted service connection for a 
right shoulder disability in a June 1995 rating decision, and 
assigned a disability rating of 20 percent, effective 
February 22, 1995.  In a March 1999 rating decision on an 
unrelated issue, the RO, without comment, issued an earlier 
effective date for the Veteran's right shoulder disability-
February 17, 1995.  The Veteran filed a claim for an 
increased rating in September 2006.  In a rating decision 
dated February 2007,  the RO continued the Veteran's rating 
of 20 percent disabling for his right shoulder disability.  
In this appeal, the Board will also consider all Diagnostic 
Codes related to the Veteran's right shoulder disability.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

The Veteran contends in his September 2006 claim that his 
right shoulder disability has worsened.

In October 2006, the Veteran was provided with a VA 
examination of his right shoulder.  No claims folder was 
available to the examiner.  The Veteran reported that he 
incurred his injury in service in 1991, when he was 
performing heavy lifting.  The Veteran reported having 
shoulder stiffness and pain with an intensity of 7, on a 
scale in which 1 is the least amount of pain, and 10 is the 
greatest amount of pain.  The Veteran denied any swelling, 
heat, redness, instability, locking, lack of endurance to 
perform any activities, dislocation, recurrent subluxation, 
and any constitutional symptoms of inflammatory arthritis.  
The Veteran reported having flare-ups at least once or twice 
a week, lasting a duration of 2 to 4 hours, and including a 
pain intensity level of 9; however, he denied any functional 
impairments due to those flare-ups.  The Veteran stated that 
his right hand dexterity has not changed as a result of his 
right shoulder disability.  The Veteran stated that he is 
unemployed because of his right shoulder pain.  The VA 
examiner found no evidence of weakness in the Veteran's right 
shoulder, no ankylosis, and no constitutional signs of 
inflammatory arthritis.  On range of motion testing, the 
Veteran's right shoulder joint had flexion to 90 degrees, 
with pain from 80 to 90 degrees, a functional loss of 90 
degrees due to pain, and an inability to engage in repetitive 
motion due to pain.  The Veteran's right shoulder joint had 
abduction to 90 degrees, with pain from 70 to 90 degrees, and 
a functional loss of 90 degrees due to pain.  The Veteran's 
right shoulder joint had internal rotation to 0 degrees, with 
a functional loss of 90 degrees due to pain.  The Veteran's 
right shoulder joint had external rotation to 0 degrees, with 
a functional loss of 90 degrees due to pain.  There was 
tenderness to palpation at the right subacromial area.  The 
VA examiner found that there was no additional limitation of 
function of the Veteran's right shoulder due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
VA examiner diagnosed the Veteran with an impingement 
syndrome of the right shoulder, due to a rotator cuff tear.

Also in October 2006, the Veteran had a magnetic resonance 
imaging (MRI) examination of his right shoulder.  The 
physician noted that the Veteran was unable to hold still, 
and that, as a result, some of the images were blurred by 
motion.  The physician diagnosed the Veteran with a partial 
tear at the insertion of the supraspinatus tendon in the 
greater tuberosity of the humerus, as well as with mild 
degenerative changes in the acromioclavicular joint.

During the October 2006 VA examination, it was confirmed that 
the Veteran is right-handed; thus, his right shoulder 
disability is on the major, i.e., dominant, arm.  See 
38 C.F.R. § 4.69.

In June 2007, the Veteran was provided with a VA examination 
of his left shoulder, and the VA examiner took range of 
motion measurements of the Veteran's right shoulder, as well.  
The Veteran's right shoulder had active flexion to 110 
degrees, with pain at 110 degrees; passive flexion to 160 
degrees, with pain beginning at 110 degrees; and no 
additional limitation of motion on repetitive use.  The 
Veteran's right shoulder had active abduction to 110 degrees, 
with pain at 110 degrees; passive abduction to 160 degrees, 
with pain beginning at 110 degrees; and no additional 
limitation of motion on repetitive use.  The Veteran's right 
shoulder had active external rotation to 90 degrees, with 
pain at 90 degrees; passive external rotation to 90 degrees, 
with pain at 90 degrees; and no additional limitation of 
motion on repetitive use.  The Veteran's right shoulder had 
active internal rotation to 90 degrees; passive internal 
rotation to 90 degrees; and no additional limitation of 
motion on repetitive use.  The Board notes the marked 
improvement in the Veteran's internal and external rotation 
of the right shoulder, from a range of motion of 0 degrees in 
October 2006 to a normal 90 degrees in June 2007.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.

Based on the above findings, the Veteran is properly rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The Veteran's right shoulder causes a limitation of 
motion of his arm to approximately the shoulder level-that 
is, to approximately 90 degrees.  As noted above, the Veteran 
had flexion to 90 degrees at his October 2006 VA examination; 
and active flexion to 110 degrees, with passive flexion to 
160 degrees, at his June 2007 VA examination.

A higher rating is not applicable because the Veteran's right 
shoulder disability has not been shown to cause a limitation 
of motion of his arm to midway between his side and his 
shoulder level-that is, approximately to less than 90 
degrees.  Similarly, a higher rating for a limitation of 
motion of the arm to 25 degrees from the side is not for 
application, because there is no evidence of such limitation.

Ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 
5203 are not for application, because the Veteran has no 
applicable diagnosis under those Codes.  Specifically, 
Diagnostic Code 5202 is not for application because the 
Veteran does not have loss of head of, nonunion of, fibrous 
union of, recurrent dislocation of, or malunion of his 
humerus.  Diagnostic Code 5203 is not for application because 
the Veteran does not have dislocation, nonunion, or malunion 
of his clavicle or scapula.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
right shoulder disability fall within any criteria warranting 
more than a 20 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
right shoulder disability might be warranted for any period 
of time during the pendency of this appeal.  However, there 
is no evidence that the Veteran's right shoulder disability 
has been persistently more severe than the extent of 
disability contemplated under the assigned rating of 20 
percent at any time.

The Board has considered the issue of whether the Veteran's 
right shoulder disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).





ORDER

A disability rating in excess of 20 percent for a right 
shoulder disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


